Case: 10-60796       Document: 00511567603         Page: 1     Date Filed: 08/10/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 10, 2011
                                     No. 10-60796
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




ANDRES MILLAN DIAZ,

                                                  Petitioner,

versus

ERIC H. HOLDER, JR., U.S. Attorney General,

                                                  Respondent.




                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                               BIA No. A091 602 696




Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*


       Andres Diaz petitions for review of an order of the Board of Immigration
Appeals (“BIA”) denying a motion to reopen his removal proceedings. To the ex-

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-60796    Document: 00511567603      Page: 2   Date Filed: 08/10/2011

                                  No. 10-60796

tent that Millan raises arguments concerning the merits of his appeal to the
BIA, we lack jurisdiction, because the petition for review is timely only as to the
denial of the motion to reopen. 8 U.S.C. § 1252(b)(1); Stone v. INS, 514 U.S. 386,
395 (1995). Because Millan does not contest the denial of the motion on the
ground that it failed to identify previously unavailable material evidence, he has
abandoned any such claim before this court. See INS v. Abudu, 485 U.S. 94, 104-
05 (1988); see also Calderon-Ontiveros v. INS, 809 F.2d 1050, 1052 (5th Cir.
1986).
      Accordingly, the petition for review is DENIED in part and DISMISSED
in part.




                                        2